6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 1 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 2 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 3 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 4 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 5 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 6 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 7 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 8 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 9 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 10 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 11 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 12 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 13 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 14 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 15 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 16 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 17 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 18 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 19 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 20 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 21 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 22 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 23 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 24 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 25 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 26 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 27 of 28
6:19-cv-02325-TMC   Date Filed 08/16/19   Entry Number 1   Page 28 of 28
